PER CURIAM:
Frank Ballance seeks to appeal the district court’s order granting in part and denying in part the Government’s motion to dismiss Ballance’s 28 U.S.C. § 2255 (2000) motion. The Government moved to dismiss Ballanee’s appeal as interlocutory. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Ballance seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant the Government’s motion and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.